Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney of Record Robert Gnuse on 28 & 29 June 2022.

The application has been amended as follows: 
Claim 1, lines 3-5 have been amended as such: --a comb for combing and removing hair shed from the pet, the comb comprising teeth[[]], a mounting surface, and 
Claim 13 has been amended to depend from claim 12;
Claim 15, line 1 has been amended to replace “first connection groove” with --first connection channel--; and
Claim 16 has been amended to depend from claim 13.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or teach the claimed combination of a pet grooming tool, specifically requiring a handle, a comb for combing and removing shed hair from the pet, the comb with teeth, a mounting surface, and a blade received on the mounting surface; a hair removal member moveable in a direction in which the teeth of the comb extend; a toggle button; and a linkage assembly.
Shikano (WO 2006114852) discloses a similar grooming tool for a pet (as illustrated in Figs. 1-3), comprising: 
a handle having a grip portion (“grip holder 26”); 
a comb comprising teeth (16, 18), a mounting surface (the channel formed in 30 between 16 & 18 on which the blade 36 is mounted) and including a blade for combing and removing shed hair from the pet, wherein the blade (36) comprises a body sized and shaped to be received by the mounting surface (the blade 36 is mounted on the aforementioned mounting surface, and is held within the device), the comb located at a front end of the handle (the comb is found on the right, or “front” end of the handle 26, Fig. 3);
a toggle button (14) moveable along a surface of the handle between a first position and a second position (14 moves into and out of a channel surface formed in the grip 26; positions are discussed below);
Shikano is silent to a hair remover member.
Similar disclosures to a blade mounted on the teeth of a comb are shown in US 4709475 to Phung and US 20080078333 to Wang, but are similarly deficient in the claimed hair remover. It would not have been obvious to add a hair remover member (such as demonstrated in US 20170295753 to Cathaud or US 20090126648 to Porter et al.) since this would require a deconstruction of the device of Shikano, destroying it for its intended purpose. The remaining cited prior art establishes the state of the art, and may be cited for one or more aspects similar to a disclosed or claimed aspect of the instant invention.
This statement is not intended to necessarily state all the reasons for allowance of all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP § 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T.J./Examiner, Art Unit 3643                                                                                                                                                                                                        


/PETER M POON/Supervisory Patent Examiner, Art Unit 3643